Title: From John Adams to William Tudor, 25 February 1777
From: Adams, John
To: Tudor, William


     
      dear sir
      Baltimore Feb. 25. 1777
     
     I had last Evening yours of the 12 Instant. Am much obliged to you for it. Why did not the Court martial find Buckner guilty of Cowardice? Why did they only cashier him? When shall We have any Discipline? When shall We be decisive? When shall We punish, the worst Crimes, with the last Punishment?
     I shall very soon become as clamorous an Advocate for Order, Subordination, Government, and Discipline, as ever Philanthrop was, indeed I am already.
     I am extreamly mortified that those worthy Men, who Staid for Six Weeks, from the 1. of Jany, were obliged to go home unpaid. If I could explain to those honest Men the true Causes of this, they would acquiesce but I cannot. But they will be paid.
     Am glad to hear, that the Army in Brunswick, are in a good Way. I hope We shall demolish them. We must. We will. Twenty thousand Men, are not necessary for this. But I hope neverthe­less, you will have that number and more by the Time you mention.
     I wish I could learn what Forces you have, at Morristown Chatham, Elizabeth Town, Princeton &c. &c. &c.
     What has Heath done? How many Men has he? What has Spencer done?
     I hope there will be Enquiries, Sometime or other, into the Conduct of our Armies from Long Island to this Moment.
     I hope We shall e’er long renounce some of our Monarchichal Corruptions, and become Republicans in Principle in Sentiment, in feeling and in Practice, and among other Republican Institutions I hope We shall annually elect all our General officers. This would purge the Stream of Some Impurities. At least I hope so.
     In Republican Governments the Majesty is all in the Laws. They only are to be adored. They must be obeyed.
     But at present We are not sensible of this. Citizens must be made to feel, the force of civil Laws, and soldiers those of military ones.
     Have you many Symptoms of Austere Republicanism in your Army? Is Virtue, or Rank? is Glory or Pay, your object.
     Pray write me often, and let me know every Thing.
    